Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 1 of 9
 Case 19-23551-CMB        Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                                   Document     Page 2 of 9




Amount of secured claim
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 3 of 9
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 4 of 9




                                                                               pro se)
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 5 of 9
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 6 of 9
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 7 of 9




                                                             pro se

                                    pro se
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 8 of 9




                                                                                    pro se
Case 19-23551-CMB   Doc 24   Filed 09/30/19 Entered 09/30/19 10:43:17   Desc Main
                             Document     Page 9 of 9
